 1
                                                                                  O
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID FINK,                                 Case No. CV 21-02396-CAS (RAO)
12                       Petitioner,             ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
13          v.                                   RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
14   LOS ANGELES SUPERIOR COURT,                 JUDGE
15                       Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, the Magistrate Judge’s Report and Recommendation
19   (“Report”), and Petitioner’s objections to the Report. The Court has further engaged
20   in a de novo review of those portions of the Report and Recommendation issued on
21   March 23, 2021, to which Petitioner has objected. The Court hereby accepts and
22   adopts the findings, conclusions, and recommendations of the Magistrate Judge.
23          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
24   dismissing this action without prejudice.
25   DATED: June 29, 2021
26
                                            CHRISTINA A. SNYDER
27                                          UNITED STATES DISTRICT JUDGE
28
